Citation Nr: 0717265	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  93-11 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
shell fragment wounds of the left back.

2.  Entitlement to a rating in excess of 10 percent and an 
effective date earlier than September 26, 1991, for the award 
of service connection for a compression fracture at L-1.  

3.  Entitlement to an annual clothing allowance for the years 
1997, 1998, 1999, and 2000.

4.  Entitlement to an annual clothing allowance for the year 
2002.

5.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the right thigh, hip, and buttocks.

6.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the left hip.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions in October 1989 and October 
2000 by the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2007, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The Board notes that by correspondence dated in March 2007 
the veteran withdrew his appeal as to the issues of 
entitlement to increased ratings for the residuals of shell 
fragment wounds to the right thigh, hip, and buttocks and for 
the residuals of shell fragment wounds to the left hip.  

In the March 2007 correspondence, the veteran raised the 
issues of entitlement to service connection for neuropathy of 
the right upper and lower extremities, and entitlement to 
service connection for a left hip scar (he is service-
connected for residuals of a shell fragment wound of the left 
hip).  These issues have not been prepared for appeal and are 
referred to the RO for actions deemed appropriate.

The issue perfected for appellate review of entitlement to an 
annual clothing allowance for the years 1997, 1998, 1999, and 
2000 must be remanded for compliance with the order to 
readjudicated the issue as provided in a December 2003 Board 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The record shows that in a November 2002 rating decision the 
RO granted entitlement to service connection for a 
compression fracture at L-1 and assigned a 10 percent rating 
effective date from September 26, 1991.  The record also 
shows that in January 2003 the RO denied entitlement to an 
annual clothing allowance for the year 2002.  In 
correspondence received in February 2003 the veteran 
expressed disagreement with the assigned 10 percent rating 
and effective date for the award of service connection for a 
compression fracture at L-1 and with the denial of his claim 
for a clothing allowance for the year 2002.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") has held that where the Board finds a notice 
of disagreement has been submitted regarding a matter which 
has not been addressed in a statement of the case, the issue 
should be remanded for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  As these issues have not been 
properly addressed in a statement of the case, they must be 
remanded for appropriate development. 

In correspondence dated in March 2004 he raised the issue of 
entitlement to compensation for a right hip disability as a 
result of VA treatment.  At his personal hearing in March 
2007 and in correspondence dated in March 2007 the veteran 
raised the issues of entitlement to service connection for a 
left hip scar, neuropathy of the right upper and lower 
extremities, residuals of a shell fragment wound to the left 
chest, residuals of a shell fragment wound to the left arm, 
narcolepsy, residuals of a lap band procedure, and 
pancreatitis.  He also raised the issues of entitlement to an 
increased rating for a skin disorder.  In correspondence 
dated in June 1994, March 2001, and February 2003 he raised 
the issue of whether there was clear and unmistakable error 
as to the award of service connection for residuals of shell 
fragment wounds to the left back in an August 1969 rating 
decision.  These matters are referred to the RO for 
appropriate action.

The Board also notes that the veteran claims entitlement to 
an annual clothing allowance for the years 2001 and 2003.  
There is no indication, however, that these matters have been 
adjudicated.  It is significant to note that the RO maintains 
responsibility for furnishing statements of the case and 
certifying appeals only from decisions promulgated prior to 
the transitioning of such claims to the Veterans Health 
Administration (VHA) in August 2003.  See VA's Adjudication 
Procedure Manual (M21-1MR), Part IX, Subpart i, Chapter 7.  
Therefore, this matter is referred to the RO for appropriate 
action.

The issues of entitlement to an annual clothing allowance for 
the years 1997, 1998, 1999, and 2000 and entitlement to an 
annual clothing allowance for the year 2002 are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue of an increased rating for residuals 
of shell fragment wounds of the left back was obtained.

2.  The veteran's service-connected residuals of shell 
fragment wounds of the left back are manifested by no more 
than a moderate injury to Muscle Group XX with retained metal 
fragments.

3.  On March 7, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of the appeal of entitlement to an increased 
rating for residuals of shell fragment wounds to the right 
thigh, hip, and buttocks is requested.

4.  On March 7, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of the appeal of entitlement to an increased 
rating for residuals of shell fragment wounds to the left hip 
is requested.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for 
residuals of shell fragment wounds of the left back have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5320 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) for the issue of 
entitlement to an increased rating for residuals of shell 
fragment wounds to the right thigh, hip, and buttocks have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) for the issue of 
entitlement to an increased rating for residuals of shell 
fragment wounds to the left hip have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
increased rating claim for residuals of shell fragment wounds 
of the left back by correspondence dated in September 2004 
and February 2005.  While this was after the initial 
adjudication of the claim, the initial determination in this 
case was provided many years before enactment of the VCAA 
notice requirements.  Adequate opportunities to submit 
evidence and request assistance have been provided.  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the increased 
rating issue addressed in this decision have been met and all 
identified and authorized records relevant to this matter 
have been requested or obtained.  Because of the decision in 
this case any deficiency in the initial notice to the veteran 
of the duty to notify and duty to assist in claims involving 
a disability rating and an effective date for the award of 
benefits is harmless error.  Although the veteran submitted 
new authorizations for the release of private medical records 
in March 2007, the Board finds the information apparently 
pertains to new issues raised by the veteran which are being 
referred to the RO for proper adjudication.  There is no 
indication of the existence of any additional private medical 
evidence pertinent to the issue addressed in this decision.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with this claim would not 
cause any prejudice to the appellant.

Increased Rating Claim
Background

Service medical records show the veteran sustained "very 
superficial shrapnel wounds" to the buttocks, left back, and 
arms as a result of a land mine explosion while on patrol in 
February 1966.  Upon arrival at the medical facility, he was 
in no acute distress and that there was no evidence of nerve 
or artery involvement.  Records show the wounds were debrided 
and drained.  He was hospitalized for seven days and 
subsequently discharged to duty.  The veteran's September 
1968 discharge examination revealed shrapnel scars, including 
to the left back.  

During a November 1968 VA medical examination, the veteran 
complained of vague low back aching.  Objectively, the range 
of motion of the back was intact.  X-ray films revealed some 
irregularity at L-1, possibly due to the projection.  Another 
projection was suggested.  However, the impression was: 
grossly normal lumbar spine.

An August 1969 rating decision established entitlement to 
service connection for residuals of a shell fragment wound to 
the left back.  A zero percent disability rating was assigned 
under diagnostic code 7805.

VA treatment records dated in November 1978 include an X-ray 
examination report noting a small metallic fragment in the 
right posterior soft tissues in the area of L-2 and a smaller 
fragment to the left of T-11.  Physical examination in 
November 1978 revealed well-healed shell fragment wound scars 
that were nonadherent and nontender, although the veteran 
stated that they were tender are various times.  It was noted 
the veteran undressed and dressed readily with free and 
painless range of trunk motion.  There was no tenderness over 
the dorsal or lumbar spines and no spasm to the dorsal or 
lumbar musculature.  

On VA examination in August 1989 the veteran stated his 
belief that he had sustained a fracture of the lumbar spine 
at L-4 when he was wounded in 1966.  He stated no treatment 
had been provided at that time.  The examiner noted range of 
motion of the lumbar spine was restricted with pain and 
spasm.  There was no visible scar to the lower back.  A 
February 1990 VA treatment report noted a diagnosis of 
chronic low back pain since 1966 secondary to shrapnel 
wounds.  

Private medical records dated in August 1991 show a 
computerized tomography (CT) scan revealed a metallic 
fragment in the left paraspinal muscles at the level of the 
kidneys.  A March 2001 report noted films taken in October 
1970 revealed evidence of metallic fragments in the left 
thoracic area posterior to about the level of T-12 and L-1.  

VA scars examination in July 1994 revealed a two centimeter 
round scar to the left upper back.  It was noted the veteran 
complained that the scar was occasionally painful.  A 
November 1999 treatment report noted the veteran had agreed 
to a trial of medication for neuropathic pain from shrapnel 
in this back.  

VA scars examination in June 2002 noted an entry scar at the 
mid left scapula that was three by two centimeters into deep 
muscle, adherent, and nontender; there was a second scar at 
the mid left low back that was one by one half centimeters 
into deep muscle, adherent, and nontender; and a third scar 
at the left mid back that was three by one centimeter into 
deep muscle, adherent, and nontender.  It was noted that none 
of the scars were sensitive or tender.  There was no tendon, 
bone, joint, or nerve damage, and no loss of muscle function.  
There was no joint affected by a shrapnel wound.  The 
diagnoses included shrapnel wounds over the right back of the 
scapula and mid back of the low back which penetrated the 
underlying muscles of group IV, XIII, and XVII.  There was 
some retained shrapnel in the soft tissues and some residual 
intermittent back muscle stiffness due to retained foreign 
bodies.  

VA neurologic and orthopedic examinations in June and July 
2002 found the veteran's degenerative joint disease of the 
lumbosacral spine was not due to a shrapnel wound in the 
back.  X-rays of the lumbar spine revealed a tiny metallic 
fragment behind L-1 and L-2.  

In a November 2002 rating decision the RO, in pertinent part, 
granted entitlement to service connection for a compression 
fracture at L-1.  A 10 percent disability rating was assigned 
effective from September 26, 1991.  The veteran subsequent 
submitted a notice of disagreement with the assigned 
compensation rating and effective date, but the issues were 
not developed for appellate review (as explained in the 
remand portion of this decision).

On VA muscle examination in September 2005 the veteran 
complained of generalized muscle pain mostly in the right 
thigh muscle.  The examiner noted a review of medical history 
revealed shrapnel wounds including to the low and mid back 
which penetrated the muscles.  There was no gross loss of 
muscle mass.  There were some retained metallic foreign 
bodies in the back.  The exact muscles injured included group 
IV, group VI, group XIII, group XVII, and group XX.  There 
were no associated injuries affecting the bony structures, 
the nerves, or the vascular structures.  There were no 
present symptoms of back muscle pain.  It was noted there was 
minor tissue loss and that mostly muscles were penetrated.  
There was no tenderness on superficial palpation, but there 
was tenderness on deep palpation by the veteran's report.  It 
was noted, in essence, that the report of tenderness was not 
demonstrated by objective facial expression.  The diagnoses 
included multiple shell fragment wounds which penetrated 
muscle groups IV, VI, XIII,  XVII, and XX.  There were 
retained foreign bodies in the soft tissues behind L1-L2 and 
at the level of T12-L1.  It was the examiner's opinion that 
due to his shrapnel wounds the veteran was not employable for 
a physical job, but that he was employable for a sedentary 
job.  

VA scars examination in September 2005 revealed scars 
including one at the posterior aspect of the left scapula 
that was two centimeters by one half centimeter into deep 
muscle, which was adherent but not tender.  There was a scar 
in the left mid back that was two centimeters by one half 
centimeters into deep muscle and a tiny, not clearly visible, 
scar to the low back.  The examiner noted that there were no 
present symptoms in the scar areas.  It was noted that some 
scars were tender on deep pressure, but that there was no 
evidence of pain.  The specific tender scars were not 
identified.  There was some adherence to underlying tissue 
and some scars were mildly depressed.  All of the scars were 
deep.  There was no evidence of inflammation, edema, keloid 
formation, or limitation of motion due to scarring.  The scar 
over the back was mildly indurated and inflexible.  The 
diagnoses included residual scars.

At his personal hearing in March 2007 the veteran described 
the scars to his back.  No additional comments as to the 
residuals of any back muscle injuries were provided.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Where the 
law or regulations governing a claim are changed while the 
claim is pending the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.

During this appeal the rating criteria for muscle injuries 
were revised and renumbered.  See 62 Fed. Reg. 30327-28 (June 
3, 1997).  Under the old law, VA regulations provided that in 
rating disability from injuries of the musculoskeletal system 
attention was to be given first to the deeper structures 
injured, bones, joints and nerves.  See 38 C.F.R. § 4.72 
(prior to July 3, 1997).  Although this specific provision 
was deleted upon revision, there were no significant changes 
upon revision affecting the veteran's present claim.  The 
revised muscle injury rating criteria are neither more nor 
less favorable.

VA regulations presently provide principles of combined 
ratings for muscle injuries, including that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a) (2006).  
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 
6 muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 
6 muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  38 C.F.R. 
§ 4.55(b).  

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).  For compensable muscle group injuries which are 
in the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through and through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  The cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. 
Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56 (2006).  

A slight disability of muscles is described as a simple wound 
of muscle without debridement or infection.  The service 
department records would demonstrate a superficial wound with 
brief treatment and return to duty.  Healing would be shown 
as having been with good functional results.  No cardinal 
signs or symptoms of muscle disability would be shown and the 
scar would be minimal with no evidence of fascial defect, 
atrophy, or impaired tonus.  There would be no impairment of 
function or metallic fragments retained in muscle tissue.  
Id.

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of a missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of an opposing group of muscles, if present, 
indicates severity.  Adhesion of a scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in area where bone is normally protected by muscle, indicates 
the severe type.  Atrophy of muscle groups not included in 
the track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  Id.

The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), 
held that 38 C.F.R. § 4.56(d) is essentially a totality-of-
the-circumstances test and that no single factor is per se 
controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  

532
0
Group XX.
Rating

Function: Postural support of body; extension and 
lateral movements of spine. 
Spinal muscles: Sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions).

Cervical and thoracic region:

    Severe
40

    Moderately Severe
20

    Moderate
10

    Slight
0

Lumbar region:

    Severe
60

    Moderately Severe
40

    Moderate
20

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5320 (2006)
VA regulations for the evaluation of skin disabilities were 
also revised during this appeal effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (Jul. 31, 2002) and corrections 
67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  

The applicable rating criteria for scars prior to August 30, 
2002, are as follows:
7805
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to August 30, 
2002).

The revised applicable rating criteria for scars are as 
follows:
780
1
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Ratin
g
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 sq. 
cm.).
30
 
Area or areas exceeding 12 square inches (77 sq. 
cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
7802
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:

 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
7803
Scars, superficial, unstable
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of 
skin over the scar.
 
 
Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.
 
7804
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See 
Sec. 4.68 of this part on the amputation rule.) 
 
7805
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (after August 30, 2002).

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of shell fragment 
wounds of the left back are manifested by no more than a 
moderate injury to Muscle Group XX.  Although the service-
connected disability on appeal has been previously rated for 
scars under the criteria for diagnostic code 7805, the Board 
finds the disability is more appropriately rated as a muscle 
injury.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(Court held that VA's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

The record shows the veteran received numerous shrapnel 
wounds during service in Vietnam, but only the residuals of 
wounds to the back are presently for appellate review.  The 
medical evidence shows the veteran has three shrapnel wounds 
in the back area involving Muscle Group XX with retained 
metallic fragments in the mid and low back.  There are no 
other service-connected muscle injuries within the anatomical 
reg7ion of the torso and neck.  It is significant to note 
that within diagnostic code 5320 itself ratings are provided 
for injuries affecting the cervical and thoracic spine area 
and for injuries affecting the lumbar spine area.  The 
veteran's injuries to Muscle Group XX involve both the 
thoracic and the lumbar spine.  The Board finds, however, 
that only one disability rating may be assigned under 
diagnostic code 5320 without violating the prohibition 
against pyramiding ratings.  See 38 C.F.R. § 4.14.  As the 
ratings for the lumbar spine component of diagnostic code 
5320 are more favorable for the veteran, the Board finds 
entitlement to a 20 percent rating, but no higher, is 
warranted under the criteria for diagnostic code 5320.

There is no probative evidence of a moderately severe 
disability of the muscles characterized by evidence of a 
through and through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity.  There is no evidence of prolonged infection, 
sloughing of soft parts, or intermuscular cicatrization nor 
evidence showing hospitalization for a prolonged period in 
service.  Objective findings do not include relatively large 
entrance scars indicative of the track of a missile through 
important muscle groups.  Palpation did not reveal moderate 
loss of deep fascia, moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles.  There is 
also no probative evidence of any limitation of back motion 
due to scarring, scarring exceeding six square inches, 
unstable scarring, or painful scarring on examination.  
Therefore, the Board finds no higher or separate ratings are 
warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The objective medical findings of 
record as to the service-connected disability are not 
indicative of any more severe impairment than the moderate 
muscle injury for which the veteran is presently rated.  The 
September 2005 VA examiner specifically found the veteran was 
not precluded from sedentary work as a result of his shrapnel 
wounds.  The veteran has also been in receipt of a 
100 percent schedular rating for post-traumatic stress 
disorder since June 24, 1994.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant, 
through his authorized representative) has withdrawn the 
appeals of entitlement to an increased rating for residuals 
of shell fragment wounds to the right thigh, hip, and 
buttocks, and entitlement to an increased rating for 
residuals of shell fragment wounds to the left hip; and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these appeals and they are 
dismissed.


ORDER

Entitlement to a 20 percent rating, but no higher, for 
residuals of shell fragment wounds of the left back is 
granted, subject to the regulations governing the payment of 
monetary awards.

The appeal regarding entitlement to an increased rating for 
residuals of shell fragment wounds to the right thigh, hip, 
and buttocks is dismissed.

The appeal regarding entitlement to an increased rating for 
residuals of shell fragment wounds to the left hip is 
dismissed.



REMAND

As noted above, there has been a significant change in VA law 
brought about by the enactment of VCAA.  A review of the 
record shows the veteran was not adequately notified of the 
evidence necessary to substantiate his claims for entitlement 
to a rating in excess of 10 percent or a compression fracture 
at L-1; entitlement to an effective date earlier than 
September 26, 1991, for the award of service connection for a 
compression fracture at L-1; and for entitlement to an annual 
clothing allowance.  The veteran was not informed of which 
parties were expected to provide various pieces of evidence.  
Although the veteran was notified, generally, of the VCAA 
duty to assist by correspondence issued in September 2004, he 
was not provided notice specific to his claims.

The veteran also contends, in essence, that the annual claim 
filing requirements of 38 C.F.R. § 3.810(c) should not be 
applied to deny payment of a clothing allowance for the years 
at issue of 1998, 1999, and 2000.  He contends his failure to 
submit timely applications was due to faulty memory secondary 
to his service-connected psychiatric disability and that VA 
failed to adequately assist him by notifying him that he 
needed to apply each year.  These matters should be addressed 
by the RO prior to appellate review.

As a statement of the case has not been issued from the 
veteran's disagreement with the November 2002 rating decision 
as to the assigned rating and effective date for a 
compression fracture at L-1 and with the January 2003 rating 
decision which denied a claim for entitlement to an annual 
clothing allowance for the year 2002, the Board finds 
additional development of these issues is also required.  
Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims for entitlement 
to a rating in excess of 10 percent and 
an effective date earlier than September 
26, 1991, for the award of service 
connection for a compression fracture at 
L-1, and for entitlement to an annual 
clothing allowance for the years 1998, 
1999, 2000, and 2002; (2) of the 
information and evidence that VA will 
seek to provide; (3) of the information 
and evidence that he is expected to 
provide; and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.  

2.  The veteran should be provided a 
statement of the case on the issues of 
entitlement to a rating in excess of 10 
percent and an effective date earlier 
than September 26, 1991, for the award 
of service connection for a compression 
fracture at L-1 and entitlement to an 
annual clothing allowance for the year 
2002.  The veteran and his 
representative should be apprised that 
to perfect the appeal on this issue for 
Board review he must submit a 
substantive appeal.  The requisite 
period of time for a response should be 
allowed.

3.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  A 
specific determination should be made 
as to whether any clothing allowance 
application timing requirements may be 
waived because of a service-connected 
psychiatric disability.  If any benefit 
sought remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


